Title: From John Adams to Benjamin Rush, 25 February 1808
From: Adams, John
To: Rush, Benjamin



My dear Philosopher
Quincy Feb. 25 1808

Your two last Letters have puzzled me. In one you tell me that your Citizens are clamorous against the Residence of Congress at Washington. Now Washington was the Father of the Columbian Territory, the City of Washington and the Residence of Congress in it: and Washington Jefferson and L’Enfant were the Triumvirate who planned the City the Capitol and the Prince’s Palace. In your last Feb. 18 you tell me, that your Citizens are making Preparations for celebrating a kind of Adoration to Divus Washington. How can these two Clamours be reconciled? The Celebration of the Birth day I can account for, by Blounts Motion to repeal the Funding System, because Hamiltons adulation can be Supported only by Washingtons Adoration. Another Obvious Motive is to cast disgrace, upon Washington’s two Successors, Adams and Jefferson. Similar Motives have produced a Phenomenon in Boston. On the fourth of July, Washingtons Picture is placed behind the Table of the Principal Magistrates, Hamiltons opposite to him in the most conspicuous Spot in the whole Hall while the Pictures of Samuel Adams and John Hancock are crowded away in two obscure Corners. Thus is Fanuel Hall which ought to be as Sacred in Boston, as the Temple of Jupiter was on the Capitol Hill in Rome, made the Head Quarters of Fornication Adultery Incest, Libelling and Electioneering Intrigue. Yet Boston is the head Quarters of good Principles. One of the most Superb Blocks of Brick Buildings, too, erected lately by the Richest Man in the Town is which called Hamilton Place, and twenty other proud Palaces deserve the name as well.
The Clamours against the Embargo are no doubt intended to disgrace Jeffersons Administration. France and England had embargoed our Trade before We embargoed it. No prudent Merchant would Send a Ship to Sea, unless She had the Mark of one or other of the Beasts, perhaps both, for Some are capable of making their Court to both.
My old Acquaintance King George has broke his Word. He promised me he would be the last to disturb our Independence. But his Tyrannical Proclamation for impressing Seamen from our Merchant Ships is a flagrant disturbance of our Independence. He has Selected the hereditary Remnants of the old Butran Administration for his Ministry and they are reviving his old feelings. We must revive ours.
Charge as much Ignorance Folly and Pride as you please upon the City of Washington. But lay none of it to me. Not one Shilling was spent upon it, by me. I could not get Bells Wires put up, to my Bells, when I lived in the Royal Palace.
You ask how different were our Feelings and Conduct in 1774? Different indeed. We then loved Liberty better than Money. Now We love Money better than Liberty. Then Liberty meant Security for Life Liberty Property and Character. Now the Word has changed its meaning and Signified Money, electioneering Tricks and Libels, and perhaps the Protection of French Armies and British Fleets.
I am, dear Rush Still
J. Adams

When my Parson Says “Let Us Sing to the praise and Glory of G. W.” your Church will adopt a new Collect in its Liturgy and Say “Sancte Washington ora pro nobis.”
But you know that all this Adulation in the Leaders of it, is Shearly hypocritical. It would have added at Washington a Mausoleum of an hundred feet Square at the base, and an hundred feet high to the other Monuments of “Ignorance Folly and Pride” to be left in that place when Congress shall remove from it. I told my Friend Powell of Virginia at my own Table, that if that Bill for a Mausoleum passed I should be obliged to do the most unpopular Act of my whole unpopular Life, by Sending it back with a Negative and Reasons. Oh! Said Powell I hope not! I hope that when Anarchy shall invade Us, it will Stumble on that Rock and break its Shins.
At the time of Hamiltons Death, the Federal Papers avowed that Hamilton was the Soul and Washington the Body, or in other Words that Washington was the painted wooden head of the Ship and Hamilton the Pilot and Steersman.
Thus the World goes, has ever gone, and ever will go. And so let it go
            
            J. Adams